Exhibit 10.15


RESTRICTED STOCK GRANT/SUBJECT TO VESTING


Name of Employee: ________________________ No. of shares: _______



1ST CONSTITUTION BANCORP
STOCK AGREEMENT


(ISSUED PURSUANT TO THE EMPLOYEE STOCK OPTION
AND RESTRICTED STOCK PLAN)

        1st Constitution Bancorp, a New Jersey corporation (the “Company”), this
__ day of _________, ____ (the “Grant Date”) hereby grants to _______________
(the “Grantee”), an Employee of the Company or a Subsidiary thereof, pursuant to
the Company’s Employee Stock Option and Restricted Stock Plan (the “Plan”),
______ shares of the Common Stock of the Company (“Common Stock”) on the terms
and conditions hereinafter set forth.

        1.                Incorporation by Reference of Plan.  The provisions of
the Plan, a copy of which is being furnished herewith to the Grantee, are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Capitalized terms not defined herein
have the meaning set forth in the Plan. In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall govern.  

        2.                Grant of Common Stock.    In exchange for services
rendered to the Company by the Grantee, the Company hereby grants (the “Grant”)
to the Grantee _______ shares (the “Shares”) of Common Stock (subject to
adjustment as provided in Section 5 hereof), subject to the terms and conditions
set forth hereinafter and in the Plan.  

        3.                Vesting of Grant.    The Shares shall not be issuable
by the Company until the dates indicated below. Except as provided in Section 8
hereof, the accumulation of time for the purpose of vesting shall cease upon the
Grantee’s Termination of Service for any reason, and no further vesting shall
occur after the date of the Termination of Service.  


Percentage of Shares Issuance Date     25% First Anniversary of Grant Date    
25% Second Anniversary of Grant Date     25% Third Anniversary of Grant Date    
25% Fourth Anniversary of Grant Date


--------------------------------------------------------------------------------

                 The Grantee shall not be entitled to any rights as a
shareholder with respect to such shares of Common Stock unless and until such
certificates are issued. No adjustment shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such certificate is issued.

        4.                Withholding of Income Taxes.    A Grantee must pay to
the Company, at the time of issuance of the Shares, such amount as the Committee
deems necessary to satisfy the Company’s obligation to withhold federal or state
income or other taxes incurred by reason of the issuance of the Shares.  

        5.                Adjustment for Recapitalization, Etc.   Subject to the
terms of Article VIII of the Plan, in the event of any change in the outstanding
Common Stock by reason of a stock dividend, split or combination,
recapitalization, reclassification, reorganization, merger or consolidation in
which the Company is the surviving corporation, or other similar change
affecting the Common Stock, the number and class of Shares described in Section
2 of this Agreement shall be appropriately adjusted by the Committee to reflect
such change, so the Grantee’s proportionate interest shall be maintained.  

        6.                Restrictive Legends, Stop-Transfer Orders; Refusal to
Transfer.  

                            (a)                The Grantee understands and
agrees that the Company shall cause the legends set forth below or legends
substantially equivalent thereto, to be placed upon any certificate(s)
evidencing ownership of the Shares together with any other legends that may be
required by the Company or by applicable state or federal securities laws:  


  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.


  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN THE RESTRICTED STOCK GRANT AGREEMENT BETWEEN THE
ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED
AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


                             (b)                Stop-Transfer Notices.  The
Grantee agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.  

--------------------------------------------------------------------------------

                            (c)                Refusal to Transfer.  The Company
shall not be required (i) to transfer on its books any Shares that have been
sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any Grantee or other transferee to whom such Shares
shall have been so transferred.  

        7.                Notices.    All notices and other communications
required or permitted under the Plan and this Agreement shall be in writing and
shall be given either by (i) personal delivery or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the cases referred to in clause
(i) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communications to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to the Grantee at
his last address appearing on the records of the Company or, in each case, to
such other person or address as may be designated by like notice hereunder.  

        8.                Change in Control.    In the event of a Change in
Control that occurs prior to a Termination of Service, the Grant shall
immediately vest in full.  

        9.                Modification and Waiver.    Neither this Agreement nor
any provision hereof can be changed, modified, amended, discharged, terminated
or waived orally or by any course of dealing or purported course of dealing, but
only by arrangement in writing signed by the Grantee or his heirs and the
Company. No such agreement shall extend to or affect any provision of this
Agreement not expressly changed, modified, amended, discharged, terminated or
waived or impair any right consequent on such a provision. The waiver of or
failure to enforce any breach of this Agreement shall not be deemed to be a
waiver or acquiescence in any other breach thereof.  

        10.                Acceptance of Provisions.    The execution of this
Agreement by the Grantee shall constitute the Grantee’s acceptance of and
agreement to all of the terms and conditions of the Plan and this Agreement. The
Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect to this Agreement shall be final and
conclusive. This Agreement and the Plan contain a complete statement of all the
arrangements between the parties with respect to their subject matter, and this
Agreement cannot be changed except by a writing executed by both parties. This
Agreement shall be governed and construed in accordance with the laws of the
State of New Jersey applicable to agreements made and to be performed
exclusively in New Jersey. The headings in this Agreement are solely for
convenience of reference and shall not affect its meaning or interpretation.  


1ST CONSTITUTION BANCORP


By:  
——————————————
Name and Title:


--------------------------------------------------------------------------------

        I hereby acknowledge receipt of a copy of the foregoing Agreement and,
having read it, hereby signify my understanding of, and my agreement with, its
terms and conditions.



——————————————
(Signature)


——————————————
Address

——————————————
Social Security Number
——————————————
        Date

